TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-10-00106-CV



                                  Charlie Simpson, Appellant

                                                 v.

                                  Christina Simpson, Appellee


   FROM THE DISTRICT COURT OF BASTROP COUNTY, 423RD JUDICIAL DISTRICT
   NO. 423-515, HONORABLE CHRISTOPHER DARROW DUGGAN, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Charlie Simpson filed his notice of appeal on February 23, 2010. On

June 28, 2010, the Clerk of this Court sent notice to appellant requesting that appellant make

arrangements for the payment of the clerk’s record and submit a status report regarding this appeal,

and that his appeal would be dismissed for want of prosecution if he did not respond to this Court

by July 8, 2010. To date, appellant has not responded to this Court’s notice. Accordingly, we

dismiss the appeal for want of prosecution. See Tex. R. App. P. 37.3(b), 42.3(b), (c).

                                              __________________________________________

                                              Jan P. Patterson, Justice

Before Justices Patterson, Waldrop and Henson

Dismissed for Want of Prosecution

Filed: August 26, 2010